       Case 1:19-cv-00711-DAD-EPG Document 39 Filed 10/08/20 Page 1 of 2
                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF CALIFORNIA



ADAM SHARPE,                                  Case No. 1:19-cv-00711-DAD-EPG (PC)

                Plaintiff,

        v.

C. CRYER, et al.,
                                              ORDER & WRIT OF HABEAS CORPUS
                Defendants.                   AD TESTIFICANDUM
                                       /

Adam Sharpe, CDCR # V-04507, a necessary and material witness in a settlement conference in
this case on November 16, 2020, is confined in California Substance Abuse Treatment Facility
(CSATF), in the custody of the Warden. In order to secure this inmate's attendance it is
necessary that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to
produce the inmate before Magistrate Judge Kendall J. Newman, by Zoom video conference
from his place of confinement, on Monday, November 16, 2020 at 9:00 a.m.

                               ACCORDINGLY, IT IS ORDERED that:

     1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
        commanding the Warden to produce the inmate named above, by Zoom video
        conference, to participate in a settlement conference at the time and place above, until
        completion of the settlement conference or as ordered by the court. Zoom video
        conference connection information will be supplied via separate email.

     2. The custodian is ordered to notify the court of any change in custody of this inmate and is
        ordered to provide the new custodian with a copy of this writ.

     3. The Clerk of the Court is directed to serve a copy of this order by fax on the Litigation
        Office at California Substance Abuse Treatment Facility at (559) 992-7191 or via email.

     4. Any difficulties connecting to the Zoom video conference shall immediately be reported
        to Alexandra Waldrop, Courtroom Deputy, at awaldrop@caed.uscourts.gov.

//

//

//

//

//

//
      Case 1:19-cv-00711-DAD-EPG Document 39 Filed 10/08/20 Page 2 of 2
                WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, CSATF, P. O. Box 7100, Corcoran, California 93212:

WE COMMAND you to produce the inmate named above to testify before Judge Newman at
the time and place above, by Zoom video conference, until completion of the settlement
conference or as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.


   Dated:    October 8, 2020                         /s/
                                              UNITED STATES MAGISTRATE JUDGE
